                     Case 1:21-cv-00858-APM Document 18 Filed 07/08/21 Page 1 of 1
AO 458 (Rev. 06/09) Appearance of Counsel


                                     UNITED STATES DISTRICT COURT
                                                            for the
                                                  DistrictDistrict
                                             __________    of Columbia
                                                                   of __________


          James Blessingame & Sidney Hemby                     )
                             Plaintiff                         )
                                v.                             )      Case No. 1:21-cv-858-APM
                       Donald J. Trump                         )
                            Defendant                          )

                                              APPEARANCE OF COUNSEL

To:       The clerk of court and all parties of record

          I am admitted or otherwise authorized to practice in this court, and I appear in this case as counsel for:

         Proposed Amicus Campaign Legal Center Action                                                                  .


Date:          07/08/2021                                                                   /s/ Adav Noti
                                                                                         Attorney’s signature


                                                                                  Adav Noti (DC Bar No. 490714)
                                                                                     Printed name and bar number
                                                                                  Campaign Legal Center Action
                                                                                   1101 14th St. NW, Ste. 400
                                                                                     Washington, DC 20005

                                                                                               Address

                                                                                     anoti@campaignlegal.org
                                                                                            E-mail address

                                                                                          (202) 736-2200
                                                                                          Telephone number

                                                                                          (202) 736-2222
                                                                                             FAX number
